     Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 1 of 30



 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3
     San Francisco, CA 94104
 4   Telephone:    (415) 986-1400
     Facsimile:    (415) 986-1474
 5
     Attorneys for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11    JANE DOE,                                     CASE NO. 4:18-cv-05393-DMR
12                    Plaintiff,                    SUPPLEMENTAL DECLARATION OF
13                                                  LORI E. ANDRUS IN SUPPORT OF
              vs.                                   PLAINTIFF’S MOTION FOR
14                                                  JUDGMENT UPON DEFAULT
      STUART DINNIS,
15
                      Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPPLEMENTAL DECLARATION OF LORI ANDRUS IN SUPPORT OF PLAINTIFF’S MOTION FOR
     JUDGMENT UPON DEFAULT
                                                                 Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 2 of 30



 1   I, Lori E. Andrus, declare as follows:

 2          1.      I am an attorney with the law firm of Andrus Anderson LLP. I am duly admitted

 3   to practice before the courts of the State of California. I am an attorney of record for Plaintiff in

 4   the above-captioned matter. I make this declaration based on my personal knowledge of the facts

 5   contained herein, and if called as a witness I could and would competently testify thereto.

 6          2.      This declaration and supporting exhibits are submitted pursuant to the Court’s

 7   Minute Order of November 14, 2019.

 8          3.      The First Amended Complaint (“FAC”) including allegations regarding the

 9   citizenship of the parties has been filed in this matter. See FAC, ¶¶ 2-3. I am serving the FAC on

10   Dinnis and will file the proof of service forthwith.

11          4.      An unredacted version of Plaintiff’s Notice of Motion and Motion for Judgment

12   Upon Default; Memorandum of Points and Authorities in Support has been filed in this matter.

13          5.      An unredacted version of the Declaration of Jane Doe In Support of Plaintiff’s

14   Motion and Motion for Judgment Upon Default has been filed in this matter. Jane Doe’s true

15   name has been redacted from the exhibits, in accordance with the Court’s order permitting Doe to

16   proceed using a pseudonym.

17          6.      An unsealed version of the Declaration of Jane Doe’s daughter In Support of

18   Plaintiff’s Motion and Motion for Judgment Upon Default has been filed in this matter. Jane

19   Doe’s daughter’s true name has been redacted from the declaration, in accordance with the

20   Court’s order permitting Doe to proceed using a pseudonym.

21          7.      An unsealed version of the Declaration of Paul Laprairie In Support of Plaintiff’s

22   Motion and Motion for Judgment Upon Default has been filed in this matter. Jane Doe’s true

23   name, and the name of her daughter, has been redacted from the exhibits, in accordance with the

24   Court’s order permitting Doe to proceed using a pseudonym.

25          8.      An unsealed version of the Declaration of Benjamin Albritton In Support of

26   Plaintiff’s Motion and Motion for Judgment Upon Default has been filed in this matter.

27

28
                                            1
     SUPPLEMENTAL DECLARATION OF LORI ANDRUS IN SUPPORT OF PLAINTIFF’S MOTION FOR
     JUDGMENT UPON DEFAULT
                                                                 Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 3 of 30



 1          9.      The Second Doe Declaration In Support Of Plaintiff’s Motion For Judgment Upon

 2   Default has been filed in this matter, in which Ms. Doe swears that she has not received or

 3   recovered any money for the lost/reduced income she is seeking in this matter.

 4          10.     Attached hereto as Exhibits F, H and I are documents showing Mr. Dinnis’

 5   intention to remain in California at the time of the assault, and afterwards.

 6                  (a)     Exhibit F shows that Dinnis maintained a cell phone with a Bay Area

 7                          phone number.

 8                  (b)     Exhibit H is an offer letter regarding “the continuation of [Dinnis’]

 9                          employment with Virgin America, Inc. upon its purchase of Alaska Air

10                          Group, Inc.” In the offer letter, Andrew Harrison, Executive Vice

11                          President and Chief Commercial Officer told Dinnis: “Stuart, I’m looking

12                          forward to you playing a key leadership role in the path forward for Virgin

13                          America guests and teammates.” Id. The offer letter was accompanied by

14                          an employment contract (titled “Addendum to Offer Letter”), wich Dinnis

15                          signed on July 12, 2016. Id. The Addendum to Offer Letter set forth the

16                          terms of Dinnis’ continued employment after finalization of the

17                          incorporation of Virgin America into Alaska Airlines, and included a

18                          retention bonus for him for an 18-month period. Id. The Addendum to

19                          Offer Letter identified the laws of the state of California as governing any

20                          disputes. Id.

21                  (c)     Exhibit I is an email from Dinnis to his superiors after the assault, in which

22                          he said: “I beg Virgin America to preserve my employment and support my

23                          actions above and believe I still have a lot of contribute to the merged

24                          [Virgin/Alaska] entity and am more than willing to work hard and comply

25                          with all requirements to ensure this never happens again.” Id.

26                                             *       *       *

27

28
                                            2
     SUPPLEMENTAL DECLARATION OF LORI ANDRUS IN SUPPORT OF PLAINTIFF’S MOTION FOR
     JUDGMENT UPON DEFAULT
                                                                 Case No: 4:18-cv-05393-DMR
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 4 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 5 of 30




                 EXHIBIT F
        Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 6 of 30


From:              Stuart Dinnis on behalf of Stuart Dinnis
To:                Phil Gunter
Subject:           Re: Mega event & SFO visit
Date:              Thursday, October 22, 2015 6:23:55 PM




Phil,

I'm not leaving San Diego until 5.25pm on Thursday so am not back in SF
until ~7pm so dinner will be out.

I have a lunch on Friday 6th too. Do you really want to come to SF or do
you want to spend sometime together at the conference and then on Thursday
afternoon before my flight?

Points are        each, we have a high reward value to the currency. I'll
do      points plus Gold for some of your time during the conference and 2
hours on Thursday afternoon.

If you really want to come to SF then I'll see if I can get out of the
lunch. I'm a substitute on the lunch anyway as most of our team are in HNL
that week with our inaugural launch and party with Sir RB.

Regards,
Stuart

On Thu, Oct 22, 2015 at 3:14 PM, Phil Gunter
wrote:

> Hello Stuart
>
> Of course I understand! And your proposed solution is not as uncommon as
> you may think!
>
> How about this -
>
> I come to SFO after the Mega event – if you are free we can have dinner
> that night (Thursday 5th) and then do whatever you need on the the Friday.
>
> Happy to get points rather than $$$ - Is      in points about right?
>
> Kind Regards
>
> *Phil*
>
> Phil Gunter      New World Loyalty    *P. *                       *E. *
>
>
>
> Good planets are hard to find - please think of the environment before
> you print this email
>
>
>
> CAUTION - This message may contain privileged and confidential information
> intended only for the use of the addressee named above.If you are not the
       Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 7 of 30


> intended recipient of this message you are hereby notified that any use,
> dissemination, distribution or reproduction of this message is prohibited.
> If you have received this message in error please notify New World Loyalty
> immediately. Any views expressed in this message are those of the
> individual sender and may not necessarily reflect the views of New World
> Loyalty.
>
> For more information on New World Loyalty, visit
> http://www.newworldloyalty.com
>
>
> From: "stuart.dinnis
> Date: Friday, 23 October 2015 1:50 am
> To: Phil Gunter
> Subject: Re: Mega event & SFO visit
>
> Hi Phil,
>
> Yeah things are going well, busy but feel like I fit in here and am making
> a difference.
>
> Would love to have you here but payment is an issue for me as everything
> goes through the CFO and his procurement team!! Its worst than VA became a
> little because its so much smaller.
>
> Would you accept payment in points instead? I'll throw in a status match
> of your Velocity Platinum to our Elevate Gold Status as well ;-)
>
> I understand that it probably doesn't work but keen to catchup in San
> Diego for a beer in any case.
>
> Regards,
> Stuart
>
>
>
> On Sat, Oct 17, 2015 at 9:02 PM, Phil Gunter
> wrote:
>
>> Hello Stuart
>>
>> I hope that you are going well – you certainly seem to be having fun on
>> facebook!
>>
>> I have a spare day immediately before the Mega event – Monday 2nd
>> November. One option would be to come via SFO and spend the day with you
>> there? Would that be of any value to you? I would only charge a mates rate
>> of US$1000 plus accomodation.
>>
>> Happy to have a call to discuss if it helps.
>>
>> Kind Regards
>>
>> *Phil*
>>
>> Phil Gunter      New World Loyalty    *P. *                          *E. *
>>
       Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 8 of 30


>>
>>
>> Good planets are hard to find - please think of the environment before
>> you print this email
>>
>>
>>
>> CAUTION - This message may contain privileged and
>> confidential information intended only for the use of the addressee named
>> above.If you are not the intended recipient of this message you are
>> hereby notified that any use, dissemination, distribution or
>> reproduction of this message is prohibited. If you have received this
>> message in error please notify New World Loyalty immediately. Any views
>> expressed in this message are those of the individual sender and may
>> not necessarily reflect the views of New World Loyalty.
>>
>> For more information on New World Loyalty, visit
>> http://www newworldloyalty.com
>>
>>
>>
>
>
> --
>
>
> Stuart Dinnis
> Director of Loyalty
> M. +1 650
>
> W. +1 650.762.7016
>
>      Airport Blvd
> Burlingame, CA 94010
>
>
>



--


Stuart Dinnis
Director of Loyalty
M. +1 650

W. +1 650.762.7016

    Airport Blvd
Burlingame, CA 94010
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 9 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 10 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 11 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 12 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 13 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 14 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 15 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 16 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 17 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 18 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 19 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 20 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 21 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 22 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 23 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 24 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 25 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 26 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 27 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 28 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 29 of 30
Case 4:18-cv-05393-DMR Document 74-6 Filed 12/05/19 Page 30 of 30
